Order unanimously reversed on the law without costs and matter remitted to Erie County *1045Family Court for further proceedings, in accordance with the following memorandum: In adjudicating respondent a juvenile delinquent and placing him in the custody of the Division for Youth for 12 months, the court failed to follow the procedures set forth in Family Court Act § 321.3 (1) (see, Matter of Paul Van V, 148 AD2d 1010; Matter of William C, 140 AD2d 1004; Matter of Tina P., 135 AD2d 1105). The court did not advise respondent of his right to a fact-finding hearing or ascertain that he voluntarily waived those rights. Moreover, the court failed to apprise respondent of possible dispositional orders. The provisions of this subdivision may not be waived (see, Family Ct Act § 321.3 [1] [c]).
Since we are reversing the order of disposition and remitting the matter, we need not address the issue of whether the court failed to comply with provisions of Family Court Act § 353.3 (5). (Appeal from order of Erie County Family Court, Killeen, J. — juvenile delinquency.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.